DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Status of Objections and Rejections
The previous objection to claim 1 stands. 
The previous grounds of rejection under 35 U.S.C. 103 stand. 
New grounds of rejection are necessitated by amendment.




Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “wherein the material of the conductive layer are” may be more appropriately written as “wherein the material of the conductive layer is”.  Appropriate correction is required.
Claims 1, 5 and 8 are objected to because of the following informalities:  the phrase “the conductive layer…but without nickel” would be more appropriately written without the terms “but without nickel” because the phrasing is merely redundant given the use of “consisting of”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase “photoresist being coated” may be more appropriately written as “photoresist coated”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “wherein metallize the gap” should be more appropriately written as “wherein metallizing the gap”.  Appropriate correction is required.
Claims 5 and 8 are objected to because of the following informalities:  the phrase of “void formation and non-uniform grain distribution and structural defects” may be more appropriately written.  The phrasing should include a comma if three items are listed.  It is further noted that the instant specification states “avoiding appearance and structural defects (e.g. void formation and non-uniform grain distribution)” [0068]. It appears that void formation and non-uniform grain distribution are examples of structural defects.  The phrasing may be more appropriately written such as “wherein metallizing the gap avoids structural defects including voids and non-uniform grain distribution”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, the phrase “a relatively uniform microstructure about grain size” is indefinite because it is unclear what structure is required. It is unclear what microstructure is required.  It is unclear what grain size is required.  
Regarding claim 1, the pre-electroplating process and a high-speed electroplating process combined with “depositing a conductive pillar” is indefinite because it is unclear if the depositing is a result of the electroplating step(s), a separate depositing step or some other scenario.  
Claims 1, 5 and 8 recite the limitation "the ultrasonic waves" in lines 19-20, 21-22, and lines 17, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the phrase “wherein the blind-hole structure or the through-hole structure avoids void formation…” is indefinite because it is unclear how the blind-hole structure or through-hole structure is avoiding the claimed items (e.g. void formation, non-uniform grain distribution, structural defects).  The blind-hole structure and through-hole structure appear to be the hole.  It is unclear how a hole would avoid the claimed items.  It is suggested that the phrasing be more appropriately written such as “wherein the metal conductive material avoids structural defects including voids and non-uniform grain distribution”.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 6,319,831), in view of Chen et al. (US 6,806,186) and in view of Cohen (US 9,273,409).
Regarding claim 1, Tsai discloses a multi-step electrochemical method (abstract), comprising:
Providing a wafer (10 = substrate) containing a copper layer (24 = conductive layer) on its surface, the conductive layer consisting of copper (Col. 4 line 58),
 Patterning the copper layer (24) using a photoresist and etching by anisotropic dry etching which are well known in the art (Col. 6 lines 3-10);
Disposing the wafer in an electrolyte bath (41) (Col. 6 lines 58-59);
Controlling a temperature of the bath between 21 and 27 ºC (a temperature control device is therefore present since the bath temperature is controlled, Col. 6 lines 62-63);
2 (Col. 5 line 2, Col. 6 lines 64-65) and then performing a second ECD process with a plating current density between 9.5 and 25 mA/cm2 (Col. 7 lines 54-56);
Depositing a copper deposit (44) on areas without the dry-film photoresist; and
Removing the dry-film photoresist being coated on the conductive layer of the substrate (Col. 6 lines 3-10). 
Regarding the phrase “has a relatively uniform microstructure about grain size and has no necking appearance” the phrase is indefinite as described above.  Further, while Tsai does not specifically address the claim limitation “microstructure about grain size”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Tsai does not appear to produce a necking appearance.  Tsai discloses avoiding formation of voids (abstract).  Additionally, Tsai discloses wherein brighteners affect crystalline quality by refining grain size (Col. 2 lines 32-34).  The temperature range of Tsai overlaps with the claimed range therefore a prima facie case of obviousness exists. Regarding the claimed coating a dry-film photoresist, patterning and removing the dry-film resist, Tsai discloses patterning on the copper layer using a well-known photoresist patterning technique as described above.  The instant claim does not prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  Tsai discloses performing a first ECD at a lower current density and then increasing to a second higher current density in a second ECD process. The current densities of Tsai however fall outside the claimed current density ranges. 
	To further teach the concept of performing a first ECD at a lower current density followed by performing a second ECD at a higher current density, the teachings of Chen are herein included to demonstrate that the current densities may even be higher such as performing electrodeposition at a first current density of 4 mA/cm2 and subsequently performing a second electrodeposition at 32 mA/cm2 (Col. 5 lines 60-61).  Although these values are outside the claimed range, they are close enough that one of ordinary skilled in the art would expect the same or similar predictable result.  
	The teachings of Tsai and Chen fail to disclose the claimed jet flow device to agitate the electroplating solution.  
	Cohen discloses electroplating metallic conductors using high pressure jet agitation which can readily reduce the field diffusion layer thickness thereby significantly enhancing replenishment of the additives in the field.  Additionally, the vigorous jets agitation also mitigates non-uniformity of the diffusion layer thickness along a wafer’s radius, due to wafer rotation.  The powerful turbulent jets flow is much more prevalent than the rotational flow (Col. 5 line 59 – Col. 6 line 7).   Cohen discloses electroplating at an average current density between 45-250 mA/cm2 (Abstract).  

	Regarding claim 3, Tsai discloses electrodepositing copper including copper plating salts (abstract, Col. 6 line 59).   
Regarding claim 8, the combination of Tsai, Chen and Cohen disclose the claimed invention as applied above.  The opening of Tsai for example reads on the claimed component containing a gap between two adjacent metal parts.  Tsai discloses rinsing with water (Col. 5 line 55).  Although the rinsing occurs after electroplating, cleaning a surface prior to or after electroplating would have been obvious to one of ordinary skilled in the art in order to provide a cleaned surface before or after processing.  Further, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  
Regarding claim 10, Tsai discloses electrodepositing copper including copper plating salts (abstract, Col. 6 line 59).   
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 6,319,831) in view of Chen et al. (US 6,806,186), in view of Cohen (US 9,273,409) and in further view of Zhang (US 2003/0042145).
	Regarding claims 2 and 9, Tsai, Chen and Cohen disclose the claimed invention as applied above.  Tsai discloses the use of ultrasound during electroplating, however, Tsai is silent 
	Zhang discloses a multi-step electroplating process using ultrasonic energy at an average frequency of 40 kHz [0059].  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to look to the art for workable ultrasonic frequencies to apply to an electroplating process and arrive at a reference such as Zhang which teaches applying a frequency of 40 kHz which falls within the claimed range.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 6,319,831) in view of Chen et al. (US 6,806,186), in view of Cohen (US 9,273,409) and in further view of Lee et al. (US 2010/0230146).
Regarding claim 4, Tsai, Chen and Cohen disclose the claimed invention as applied above.  Tsai discloses the use of conventional photoresist patterning, however, Tsai does not disclose removing the photoresist using THF or NaOH.  
In the field of forming patterned electrodeposits using dry film photoresist, Lee discloses wherein a plating resist may be removed using a NaOH solution [0062].
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to produce a method comprising removing a dry film resist with NaOH because Lee teaches that NaOH is a conventional plating resist removal composition.  
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 6,319,831) in view of Chen et al. (US 6,806,186), in view of Cohen (US 9,273,409) and in further view of Tamarkin et al. (US 6,022,466).
Regarding claim 5, Tsai, Chen and Cohen disclose the claimed invention as applied to claim 1 above. Tsai discloses forming an opening (= blind hole structure) using a photoresist mask and an anisotropic dry etching technique (e.g. RIE or plasma etching) (Col. 4 lines 12-15).  
The combination does not disclose forming a blind-hole structure on the substrate through laser drilling or mechanical drilling. 
Tamarkin discloses wherein a typical substrate for electroplating is formed with holes using drilling and thereafter cleaned (Col. 2 lines 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising drilling holes and cleaning as a pre-treatment because Tamarkin teaches that drilling holes and cleaning are typical substrate preparation steps for electroplating.  It would have been obvious to simply substitute the etching of Tsai with the drilling of Tamarkin for producing the same or similar predictable result. 
Regarding claim 7, Tsai discloses electrodepositing copper including copper plating salts (abstract, Col. 6 line 59).   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 6,319,831) in view of Chen et al. (US 6,806,186), in view of Cohen (US 9,273,409), in view of Tamarkin et al. (US 6,022,466) and in further view of Zhang (US 2003/0042145).
	Regarding claim 6, Tsai, Chen, Cohen and Tamarkin disclose the claimed invention as applied above.  Tsai discloses the use of ultrasound during electroplating, however, Tsai is silent in regards to the frequency of the ultrasound application therefore in order to practice the invention of Tsai, one of ordinary skilled in the art would necessarily look to the art for workable ultrasound frequencies and arrive at a reference such as Zhang.

	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to look to the art for workable ultrasonic frequencies to apply to an electroplating process and arrive at a reference such as Zhang which teaches applying a frequency of 40 kHz which falls within the claimed range.  

Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. The argument presented on pages 9-14 states that the previously cited prior art does not disclose the amended language of claim 1.  The Examiner respectfully disagrees.  Tsai discloses avoiding formation of voids (abstract).  Tsai does not appear to producing a necking appearance. Additionally, Tsai discloses wherein brighteners affect crystalline quality by refining grain size (Col. 2 lines 32-34).  Tsai discloses producing a uniform plated metal (Col. 5 lines 10-16, 31-34).  Regarding the phrase “has a relatively uniform microstructure about grain size and has no necking appearance” the phrase is indefinite as described above.  Further, while Tsai does not specifically address the claim limitation “microstructure about grain size”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of .  
The remaining independent claims (claims 5 and 8) do not appear to be specifically addressed in the response dated 26 February 2021.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795